DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2022 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 09/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,643,288 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

The application has been amended as follows: 
In the claims 
19. (New) The system of claim 1, wherein at least one node of the network is configured for at least one of energy production, energy consumption, energy storage, and energy curtailment.
 
REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, single or in combination, teaches: 
“a network comprising a plurality of nodes, each node comprising at least one physical component and at least one control component, wherein at least one node in the plurality of nodes is configured to generate tokens and to transact the tokens autonomously with every other node in the plurality of nodes; and 
wherein a node of the plurality of nodes generates a self-executing contract,” as recited in claim 1. 
Claims 6 and 11 recite similar limitations, and therefore are patentable over prior art.
Claims 2-5, 7-10 and 12-21 depend, directly or indirectly, from claims 1, 6 or 11, and are patentable based on their dependency.


However, Letourneau fails to teach the above patentable features. 
In addition, U.S. Patent Appl. Pub. No. 2016/0261690 (Ford) discloses systems and methods that facilitate the communicating of messages to a vastly scalable number of devices, independent of a centralized resource. In embodiments, a computing device, or a number of devices, may receive from a managing entity one or more messages via a block chain that is maintained by a plurality of decentralized nodes in a peer-to-peer network.  In embodiments, the device or devices execute the instructions identified in the message, and if appropriate, return results. 
However, Ford fails to teach the above patentable features. 

However, Harris et al. fails to teach the above patentable features. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUSEGUN GOYEA/Primary Examiner, Art Unit 3687